Hurt, J.
The appellant was convicted of an assault to murder. In the case three points are, by the record and brief of appellant, presented: 1. The sufficiency of the indictment. 2. The action of the court below in overruling appellant’s application for continuance. 3. The admission of improper evidence over objections of defendant.
1. The indictment is objected to on the ground that it is not alleged that the intent to “ kill and murder ” was attended with malice aforethought. The indictment charges that the assault was made with malice aforethought, and then alleges the intent to kill and murder. This is perfectly correct; for it is impossible to assault a party with malice aforethought, with intent to kill, without being guilty of assault to murder. The objections to the indictment are not well taken.
2. Was there error in overruling ajjpellant’s application to continue? It maybe conceded, for the sake of the argument, that the diligence used by appellant was sufficient; still, testing the merits of the application by the' facts adduced on the trial, it is evident the facts alleged in the application are wanting of probability. So crushing and overwhelming are the facts, in conflict with their truth, that no reasonable mind could even conceive the slightest *638probability of their ever having existed. The court below did not err in overruling the application to continue.
3. Over the objection of the appellant, the State proved that the party assaulted was an officer. This is complained of by appellant, upen the ground that the indictment does not charge that fact. This is a prosecution for assault to murder, and the appellant was convicted for that offence. This being the case, was it necessary, in order to prove that the assaulted party was an officer, for it to have been alleged in the indictment? Not at all. Upon that proposition, under this character of case, the authorities are almost a unit. The court did not err in admitting this evidence.
The charge of the court is a most excellent exposition and application of the law to the case made by the facts. The evidence fully supports the verdict of the jury. The judgment being in all things correct, it must be affirmed.

Affirmed.